HORTON, Judge.
The appeal in this cause is from a “final judgment” dated February 4, 1957, the material portion of which is as follows:
“Ordered and adjudged that the Defendant’s Motion for Directed Verdict be hereby granted.”
Although the appellee has not raised the question, the court sua sponte has determined that the “final judgment” sought to be reviewed is not a final decision from which appeal would lie under the provisions of Rule 3.2(b), Florida Appellate Rules. Until a final judgment is rendered that is subject to appeal pursuant to the aforementioned rule, there is nothing for this court to review. See Brannon v. Johnston, Fla. 1955, 83 So.2d 779. The appeal accordingly is dismissed.
Dismissed.
CARROLL, CHAS., C. J., and DREW E. HARRIS, A. J., concur.